On Petition for Rehearing.
February 7, 1901.
PER CURIAM.
We probably disposed of the question as to a defect of parties plaintiff upon an erroneous ground, and thereby placed counsel for appellant in an incorrect position. Our attention is now called to the fact that, although the joint ownership of the yacht *341appears from the complaint to have been in plaintiff and Mabey, the complaint contains a further allegation that defendant had settled with and paid Mabey for his interest. This settlement is denied by the answer. The defect of parties does not, therefore, appear upon the face of the complaint, and was properly raised by defendant’s answer. This branch of the case was not presented in appellant’s brief in a manner to impress the court that it was considered of much importance, and an explanation of the error of the court is found in that fact. But there is no reason for granting a rehearing.
The defect of parties was clearly waived by defendant. At no time during the trial of the action was the point called to the attention of the trial court, except at the close of the evidence, and then only by a request for an instructed verdict in defendant’s favor. The record discloses that at the close of the trial counsel for defendant made the following request:
“I desire to request, and do request, the court to direct a verdict in favor of the defendant. We still contend there is a defect of parties plaintiff.” •.
No motion was made at any stage of the trial to dismiss the action for this defect, but advantage was sought to be taken of it by a request for a directed verdict on the merits of the case. The court charged the jury that it was immaterial what had become of the interest of Mabey, or whether defendant had settled with and paid him, and that plaintiff was entitled to recover the value of his two-thirds interest. To this defendant took no exception. The only suggestion to the trial court that the question was relied on is found in the above-requested instruction. Defendant was not entitled to a verdict on the merits. It was, at most, only entitled to a dismissal of the action, and this was not asked for. N. W. C. & C. Pavement Co. v. Norwegian-Danish Evangelical Lutheran Augsburg Seminary, 43 Minn. 449, 45 N. W. 868; Johnson v. Robinson, 20 Minn. 153 (170); Cover v. Town of Baytown, 12 Minn. 71 (124); Sandwich Mnfg. Co. v. Herriott, 37 Minn. 214, 33 N. W. 782.
Application for a rehearing denied.